TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 8, 2022



                                      NO. 03-21-00695-CV


                                         S. S., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee




          APPEAL FROM THE 146TH DISTRICT COURT OF BELL COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
                  AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the decree terminating parental rights signed by the trial court on

January 20, 2022. Having reviewed the record and the parties’ arguments, the Court holds

that there was no reversible error in the decree. Therefore, the Court affirms the trial court’s

termination decree. Appellant shall pay all costs relating to this appeal, both in this Court and in

the court below.